Title: From George Washington to James Wood, 20 February 1774
From: Washington, George
To: Wood, James

 

Dear Sir
Mount Vernon Feby 20th 1774

I have to thank you for your obliging acct of your trip down the Mississipi, containd in a Letter of the 18th of Octobr from Winchester—the other Letter therein referd to, I have never yet received, nor did this come to hand till sometime in November, as I was returning from Williamsburg.
The contradictory Accts given of the Lands upon the Mississipi, are really astonishing—some speak of the Country as a terrestrial Paradise, whilst others represent it as scarce fit for any thing but Slaves & Brutes—I am well satisfied howe⟨ver⟩ from your description of it that I have no cause to regret my disappo⟨int⟩ment. The Acct of Lord Hilsboroughs Sentiments of the Proclamation of 1763, I can view in no other light than as one, among many other proofs, of his Lordships malignant disposition towards us poor Americans; founded equally in Malice, absurdity, & error; as it would have puzzled this noble Peer, I am perswaded, to have assignd any plausible reason in support of this opinion.
As I do not know but I may shortly see you in Frederick & assuredly shall ⟨at⟩ the Assembly, I shall add no more than that, it will always give me pleasure to see you at this place whenever it is convenient to you, & that with Complimts to your good Mother I remain Dr Sir Yr Most Obedt and Hble Servt

Go: Washington

